IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2704 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 248 DB 2018
                                :
           v.                   :           Attorney Registration No. 93666
                                :
MATTHEW GERALD PORSCH,          :           (Erie County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 29th day of May, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Matthew Gerald Porsch is suspended from

the Bar of this Commonwealth for two years, and he shall comply with all the provisions

of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board. See Pa.R.D.E.

208(g).